 In the Matter of SEYMOUR WOOLEN MILLSandFEDERAL LABOR UNIONNo. 21367 affiliated with A. F. of L.In theMatter of SEYMOURWOOLENMILLSandTEXTILEWORKERSORGANIZING COMMITTEEaffiliated with the C. I. O. ,CasesNos. C-689 and C-690, respectively.-Decided July 18, 1938Woolen Blanket Manufacturing Industry-Settlement:stipulation providingfor cessation of unfair labor practices and taking of certain affirmative action,including reinstatement of employees with back pay and disestablishment ofcompany-dominated organization-Order: entered on stipulation.Mr. Walter B. Chel f,for the Board.Mr. T. H. Montgomery,of Seymour, Ind., for the respondent.Mr. Bliss Daffan,of counselto the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by the. TextileWorkers Organizing Committee, herein called the C. I. O. Union,and by Federal Labor Union No. 21367, herein called the A. F. of L.Union, the National Labor Relations Board, herein called the Board,ordered said proceedings to be consolidated, for the purpose of ahearing and by Robert H. Cowdrill, Regional Director for theEleventh Region (Indianapolis, Indiana), issued its complaint datedJune 1, 1938, against the Seymour Woolen Mills, Seymour, Indiana,herein called the respondent, alleging that the respondent in the oper-ation of its plant in Seymour, Indiana, had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8, (1), (2), (3), and (4) and Section 2, (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint and notice of hearing thereon wereduly served upon the respondent, upon the C. I. O. Union and uponthe A. F. of L. Union.In respect to the unfair labor practices the complaint alleged insubstance that (1) from May 1, 1937, down to and including the date8 N. L. R. B., No. 40.373 374NATIONAL LABOR RELATIONS BOARbof the issuance of the complaint, the respondent through its officersand agents threatened its employees with discharge and other re-prisals if they became members of the C. I. O. andA. F. of L.Unions,and assisted and encouraged local citizens by and through a"Citizens Committee"and an organization known as "Sons of Sey-mour" in an attempt to intimidate said employees from becomingmembers of said unions;(2) that on or about January 29,1938, dur-ing an election conducted by the Division of Labor, State of Indiana,held for the purpose of designating a bargaining agency for its em-ployees,through conversations with individual employees and bythe presence of its officers and agents in close proximity to the vot-ing booths and by other acts, the respondent interfered with, re-strained,and coerced its employees in their efforts to form,join, or -assist labor organizations;(3) that the respondent,on specific datesalleged therein,discharged four named employees, and laid off andsubsequently rehired three named) employees,because of their mem-bership in and activity in connection with the C.I.O. and A. F. of L.Unions;(4) that on January 3,1938,William H. Williams was dis-charged because he had filed charges against the respondent withthe National Labor Relations Board;(5) that fromMay 1, 1937,down to and including the date of the issuance of the complaint therespondent had so arranged the work in its Seymour plant that cer-tain named employees received less work and less pay because of theirmembership in and activity in connection with the C. I. O. andA. F. of L. Unions;(6) and that the respondent has dominated andinterferedwith the formation and administration of the TextileWorkers Benefit Association,a labor organization of its employees,.and contributed support to this organization.On June 13, 1938, the respondent filed its answer denying all ofthe material allegations of the complaint.Pursuant,to notice,a hearing was held in Seymour, Indiana, onJune 13, 1938, before Hugh C.McCarthy, the Trial Examiner dulydesignated by the Board. The Board and the respondent were repre-sented by counsel at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to produce evidence bear-ing upon the issues, was afforded to all parties.At the commencement of the hearing stipulations effecting a settle-ment of the case were offered in evidence and made a part of therecord herein.It appearing that four of the employees alleged tohave been discriminated against because of their membership in andactivity in connection with the unions,namely, Alfred Kilgas, IvanSchneider,Leland Ames,and Lillian McAdams, were not coveredby the terms of the stipulations between the parties, upon motion ofthe Board's Attorney the Trial Examiner dismissed the complaint as DECISIONS AND ORDERS375to these four employees.The ruling is hereby affirmed.Thereuponthe hearing was closed.The stipulations, which were approved by the Board on June 15,1938, read as follows :STIPULATIONIt is hereby stipulated and agreed by and between the SeymourWoolen Mills (hereinafter referred to as the Company) and theNational Labor Relations Board for the purposes of the aboveentitled proceedings as follows :1.The Company is and has been since January 27, 1916, acorporation duly organized under and existing by virtue of theLaws of the State of Indiana, having its principal office and placeof business in the City of Seymour, County of Jackson, State ofIndiana.2.The Company is engaged in the manufacture, sale and dis-tribution of woolen blankets and flannel piece goods, and em-ploys from about 160 to 325 employees.3.The raw materials used in the manufacturing operations atthe Seymour plant are wool, dyes and binding. Based on aseven years average the raw materials aggregate $450.000.00 perannum, fifty percent of which were shipped to the plant frompoints and places outside the State of Indiana.4.Based on a seven year average more than eighty percent ofthe annual output of the Company from its Seymour plant andwhich amounts to approximately $700,000.00 in terms of dollarsand cents, was shipped from said plant to customers located out-side of the State of Indiana.A portion of the finished productsisfurther processed by its customers and shipped by themthroughout the United States.5.Approximately fifty percent of the raw materials areshipped over the facilities of the Baltimore and Ohio, The Penn-sylvania, and the Chicago, Milwaukee and St. Paul Railroads,the remainder being transported by motor trucks.6.The shipments of the finished products are handled onapproximately the same basis namely fifty percent being shippedover. the same railroad facilities listed in paragraph 5 above andthe remainder being transported by motor trucks.7.The Company maintains five selling agencies which operateon a commission basis and which are nation wide in scope, andthe Company has in the past advertised in publications andtrade journals having a nation wide circulation.IT IS HEREBY STIPULATED by and between The SEY-MOUR WOOLEN MILLS, respondent herein, the FEDERAL 376NATIONAL LABOR RELATIONS BOARDLABOR UNION No. 21367, affiliated with the A. F. OF L., theTEXTILE WORKERS ORGANIZING COMMITTEE, affil-iated with the C. I. O. and Walter B. Chelf, Attorney, EleventhRegion, for the NATIONAL LABOR RELATIONS BOARD(hereinafter called the Board) that upon the record herein andupon this stipulation, if approved by the Board, an order maybe entered by said board providing as follows :1.Respondent, the Seymour Woolen Mills, will cease anddesist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, as guaranteedin Section 7 of the National Labor Relations Act :(b)Dominating or interfering with the formation or ad-ministration of the Textile Employees Benefit Association ofSeymour Indiana (for the employees of the Seymour WoolenMill) or any other labor organization, and shall cease and de-sist contributing financial or other support to said Textile Em-ployeesBenefitAssociation of Seymour, Indiana (for theemployees of the Seymour Woolen Mill), or any other labororganization.(c)From, in any manner, recognizing the said Textile Em-ployees Benefit Association of Seymour, Indiana, (for the em-ployees of the Seymour Woolen Mills) as the bargaining agencyof its employees, or from engaging in any contractual relation-ship with said Textile Employees Benefit Association of Sey-mour, Indiana, (for the employees of the Seymour WoolenMill).(d)From discouraging membership in the Federal LaborUnion No. 21367 affiliated with A. F. of L. or The TextileWorkers Organizing Committee, affiliated with the C. I. O. orin any other labor organization of its employees : by discharging,threatening or refusing to reinstate any of its employees forjoining the Federal Labor Union No. 21367, affiliated with A. F.of L..or The Textile Workers Organizing Committee, affiliatedwith the C. I. O. or any other labor organization of its employees;(e)From, in any manner, discriminating against any of itsemployees in regard to hire or tenure of employment or anyterms or conditions of employment for joining the FederalLabor Union No. 21367, affiliated with A. F. of L. or the Tex- DECISIONS AND ORDERS377tileWorkers Organizing Committee, affiliated with the C. I. O.or any other labor organization of its employees ;2.Respondent, the Seymour Woolen Mills, shall take the fol-lowing affirmative action to effectuate the policies of the NationalLabor Relations Act :(a)Refuse recognition to and disestablish as any agency ofcollective bargaining the said Textile Employees Benefit Asso-ciation of Seymour, Indiana, (for the employees of the SeymourWoolen Mills) ; inform in writing the officers of said Textile Em-ployees Benefit Association, of Seymour, Indiana, (for the em-ployees of the Seymour Woolen Mills), that it will not, in anymanner, deal with or recognize such organization and will re-frain from any contractual relationship with said organization;(b)Pay the stated sum of-$172.14 to William H. Williams;and, $362.00 to Jesse Crecelius; which stated sums approximatedthe loss of pay suffered by the said individuals and each of them,by reason of their discharge.(c)Make whole to Sarah Jane Stewart $297-06; DorothyAult, $311.13; Martha Robbins, $387.36; Katherine Kysar, $257.-60; Christine Buckley, $308.87; Rose Hanner, $230.21; MattieDean, $143.50;Harry Stradley, $124.82; Nannie Mellencamp,$31.50; Eunice Hunt, $44.97; Farrell McAdams, $28.03; whichstated amounts approximate the loss of pay suffered by said indi-viduals and each of them by reason of their layoff and the samebeing in each instance a sum of money equal to that which theywould normally have earned from the date of their layoff to thedate of their reinstatement, computed at their regular rate of payper week.(d)Offer toWilliam H. Williams, and Jesse Crecelius fulland immediate reinstatement to their former positions withoutprejudice to the rights and privileges previously enjoyed bythem.(e)Offer employment to Sarah Jane Stewart, Rose Hamner,Nannie Mellencamp, Mattie Dean, Farrell McAdams, EuniceHunt and Harry Stradley; said individuals and each of them, tobe reinstated in accordance with their respective seniority rights;it being hereby stipulated that Katherine Kysar, Christine Buck-ley,Dorothy Ault and Martha Robbins, have heretofore beenreinstated and are at present employed by the respondent com-pany.(f)Post and keep visible in conspicuous places about its Sey-mour plant in the City of Seymour, State of Indiana, for a periodof thirty (30) days after receipt of a copy of the order to beentered herein by the National Labor Relations Board. 378NATIONALLABOR RELATIONS BOARD(g) Inform the Regional Director of the National Labor Rela-tions Board for the Eleventh Region, within ten (10) days ofthe service of said order, of the manner in which said respondenthas complied therewith.And such order may be embodied in any decree of a UnitedStates Circuit Court of Appeals in any action or proceeding inthe premises, the respondent herein hereby expressly waiving anyand all requirement of notice of the institution of proceedingsfor the enforcement of said order.And it is further agreed by the parties hereto that for thepurpose of determining the bargaining agency in the respond-ent plant, a consent election will be conducted by Robert H.Cowdrill, Regional Director of the Eleventh Regional Office ofthe National Labor Relations Board, at such time that may bedesignated by him.Upon the basis of the above stipulations between the parties andthe record in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, an Indiana corporation has its principal office andplace of business in the city of Seymour, Indiana, and is engaged inthe manufacture, sale, and distribution of woolen blankets and flannelpiece goods.Fifty per cent of the raw materials used in the respond-ent's business, aggregating $250,000.00, are shipped to its Seymourplant from points outside of the State of Indiana.More than 80per cent of the annual output of the respondent, amounting to $700,-000.00, is shipped outside of the State of Indiana to points all overthe United States.We find that the aforesaid operations of the respondent constitutea continuous flow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of the above stipulations and the entire record inthe case and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board orders that the Sey-mour Woolen Mills, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively through rep- DECISIONS AND ORDERS379resentatives of their own choosing and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor Rela-tions Act;(b)Dominating or interfering with the formation or administra-tion of the Textile Employees Benefit Association of Seymour,Indiana (for the employees of the Seymour Woolen Mills) or anyother labor organization, . and shall cease and desist contributingfinancial or other support to said Textile Employees Benefit Asso-ciation of Seymour, Indiana (for the employees of the SeymourWoolen Mills), or any other labor organization;(c) In any manner recognizing the said Textile Employees BenefitAssociation of Seymour, Indiana (for the employees of the SeymourWoolen Mills), as the bargaining agency of its employees, or fromengaging in any contractual relationship with said Textile EmployeesBenefit Association of Seymour, Indiana (for the employees of theSeymour Woolen Mills) ;(d)Discouraging membership in the Federal Labor Union No.21367 affiliated with A. F. of L. or the Textile Workers OrganizingCommittee, affiliated with the C. I. O. or in any other labor organiza-tion of its employees, by discharging, threatening, or refusing to re-instate any of its employees for joining the Federal Labor UnionNo. 21367, affiliated with A. F. of L. or the Textile Workers Or-ganizing Committee, affiliated with the C. I. O. or any other labororganization of its employees;(e)In any manner discriminating against any of its employees inregard to hire or tenure of employment or any terms or conditions ofemployment for joining the Federal Labor Union No. 21367, affiliatedwith A. F. of L. or the Textile Workers Organizing Committee,affiliated with the C. I. O. or any other labor organization of itsemployees.2.Respondent, the Seymour Woolen Mills, shall take the followingaffirmative action to effectuate the policies of the National LaborRelations Act :(a)Refuse recognition to and disestablish as an agency of collec-tive bargaining the said Textile Employees Benefit Association ofSeymour, Indiana (for the employees of the Seymour WoolenMills) ; inform in writing the officers of said Textile EmployeesBenefit Association, of Seymour, Indiana (for the employees of theSeymour Woolen Mills), that it will not, in any manner, deal withor recognize such organization and will refrain from any contrac-tual relationship with said organization;(b)Pay the stated sum of $172.14 to William H. Williams; and,$362.00 to Jesse Crecelius; which stated sums approximated the loss 380NATIONAL LABOR RELATIONS BOARDof pay suffered by,the said individuals and each of them, by reasonof their discharge;(c)Make whole Sarah Jane Stewart $297.06; Dorothy Ault,$311.13;MarthaRobbins,$387.36;Katherine - Kysar, $257.60;Christine Buckley, $308.87; Rose Hanner, $230.21; Mattie Dean,$143.50;Harry Stradley, $124.82; Nannie Mellenkamp,1 $31.50;EuniceHunt, $44.97;FarrellMcAdams, $28.03; which statedamounts approximate the loss of pay suffered by said individualsand each of them by reason of their lay-off and the same being ineach instance a sum of money equal to that which they wouldnormally have earned from the date of their lay-off to the date oftheir reinstatement, computed at their'regular rate of pay per week;(d)Offer to William H. Williams, and Jesse Crecelius full andimmediate reinstatement to their former positions without preju-dice to the rights and privileges enjoyed by them;(e)Offer employment to Sarah Jane Stewart, Rose Hanner, Nan-nie-Mellenkamp, Mattie Dean, Farrell McAdams, Eunice Hunt, andHarry Stradley; said individuals and each of them, to be rein-stated in accordance with their respective seniority rights;(f)Post and keep visible in conspicuous places about its Seymourplant in the City of Seymour, State of Indiana, for a period ofthirty (30) days after receipt, a copy of the order to be enteredherein by the National Labor Relations Board;(g) Inform the Regional Director of the National Labor Rela-tions Board for the Eleventh Region, within ten (10) days of theservice of said order, of the manner in which respondent has com-plied therewith.It is further ordered that the complaint be, and the same hereby is,dismissed in so far as it alleges discrimination within the meaningof Section 8 (3) of the Act with reference to the employment ofAlfred Kilgas, Ivan Schneider, Leland Ames, and Lillian McAdams.1This employee's name waserroneously spelled "Mellencamp" In the stipulation.